DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 15, the prior art does not teach or suggest the interchangeable lens comprising both a clock receiving unit that receives a first clock signal from a camera body and a clock transmitting unit that outputs a second clock signal to the camera body, and the interchangeable lens further comprising: a first communication unit that performs first communication in which (i) an instruction is received from the camera body in synchronization with the first clock signal and (ii) information of the interchangeable lens is transmitted to the camera body in synchronization with the first clock signal; and a second communication unit that performs second communication in which (i) first information indicating a position of the moving member and (ii) second information that can be used for calculation of a movement amount of the moving member are repeatedly transmitted to the camera body in synchronization with the second clock signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art Tanaka (US 2007/0086778 A1) discloses a lens unit 12 removably attached to camera body 11, first and second communication units PL22, PL23, PL24 wherein timing signals from timing generators 46 and 69 (Fig. 6 and paragraph 0040) are synchronized, but Tanaka does not teach or suggest “first information indicating a position of the moving member and (ii) second information that can be used for calculation of a movement amount of the moving member are repeatedly transmitted to the camera body in synchronization with the second clock signal” as required by the claims of the instant application. 
Prior art Higurashi (US 2010/0110278 A1) discloses a lens position detection system output in response to a synchronization signal and a second transmission section transmitting position data on the lens based on the position detection, but does not teach or suggest the clock receiving and transmitting unit to output a second clock signal to the camera body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696